Case 2:20-cv-05455-JFW-AS Document 19 Filed 02/12/21 Page 1 of 1 Page ID #:692



  1

  2

  3                                                                 JS-6

  4

  5

  6

  7

  8

  9                         UNITED STATES DISTRICT COURT

 10               CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

 11

 12    NICOLE R. ZAMIR,                      CASE NO. CV 20-05455-JFW (AS)

 13                      Plaintiff,
                                                       JUDGMENT
 14          v.

 15    ANDREW M. SAUL, Commissioner
       of Social Security,
 16
                         Defendant.
 17

 18

 19
            IT IS HEREBY ADJUDGED that the decision of the Commissioner
 20
      of the Social Security Administration is reversed in part and the
 21
      matter is remanded for further administrative action consistent
 22
      with the Order granting the motion for remand filed concurrently
 23
      herewith.
 24
              )HEUXDU\
      DATED: ____________
 25

 26

 27                                                            ______
                                                                _ ___ ___
                                                               ___
                                                      JOHN F. WALTER
 28                                            UNIT
                                               UNITED
                                                 I ED STATES DISTRICT JUDGE
